MEMORANDUM OPINION
                                         No. 04-10-00813-CR

                                           Quan A. TRAN,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR9060
                              Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 1, 2010

DISMISSED

           Appellant has filed a motion to dismiss his appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a).



                                                    PER CURIAM

DO NOT PUBLISH